DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2020 has been entered.
 Response to Amendment
Claims 1, 3-7, and 9 are currently pending. Claim 2 has been cancelled. Claims 1, 3-7 and 9 have been amended. Claims 1, 6, 7, and 9 have been amended to overcome the objections and/or the 35 U.S.C. 112(b) rejections set forth in the Final Office Action mailed on 26 August 2020.
Claim Objections
Claim 9 is objected to because of the following informalities: “the sequence a sequence” in line 16 should read “the sequence”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation “said one signal of the plurality of reference signals” in line 13. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “said one signal” is referring to “the at least one of the plurality of reference signals.” Clarification is requested.
Claim 1 recites “selecting…data associated with the at least one local maximum value in the at least one of the plurality of reference signals from which the sequence of similarity coefficients is produced” in lines 16-18. Claim 1 previously cites that the at least one local maximum value is in the sequence of similarity coefficients (lines 14-15) and that each of the similarity coefficients is representative of a similarity probability between the target motion signal and said one signal of the plurality of reference signals (lines 11-13). It is unclear if lines 16-18 should recite “selecting…data associated with the at least one local maximum value in the sequence of similarity coefficients is produced” or “selecting…data associated with the at least one local maximum value in the sequence of similarity coefficients is produced, wherein each of the similarity coefficients is representative of a similarity probability between the target motion signal and the at least one of the plurality of reference signals.” Clarification is requested.
Claim 1 recites the limitation “at least one marker instant characteristic” in line 19. The specification mentions that the marker instant characteristic could be “a start of a step instant at which the heel lifts off the ground” and “an end of step instant at which the toes are resting on the ground and stabilized” ([0193]-[0195] of the PGPUB). When claim 1 mentions “at least one marker instant characteristic,” that implies that there could be three or more marker instant characteristics. Examiner suggests amending the limitation to recite “at least one of two marker instant characteristics.” Examiner also notes that claim 3 is also rejected under the same reason.
Claim 4 recites the limitation “a local maximum” in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1 mentions “at least one local maximum” in lines 14-18. Examiner suggests amending “a local maximum” to “the at least one local maximum.” Furthermore, it is unclear what “the identification step…for a local maximum” is as claim 1 previously stated “identifying…at least one marker instant characteristic of a step of the target subject in the target motion signal, using selected data.” Clarification is requested.
Claim 6 recites a first similarity coefficient is selected as local maximum value as a function of the result of comparing the first similarity coefficient to a second similarity coefficient and comparing the first similarity coefficient to a third similarity coefficient. It is unclear what it means to select a local maximum value as a function of a result of comparing coefficients. It is unclear how a coefficient can be selected as a function, as a coefficient is a number. Clarification is requested.
Claim 6 recites the limitation “local maximum value” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “the at least local maximum value” as mentioned in claim 1, or is another local maximum value. Clarification is requested.
Claim 7 recites the limitation “at least one local maximum value” in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the limitation to recite “the at least one local maximum value.”
Claim 9 recites the limitation “a reference signal” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a reference signal” is referring to the plurality of reference signals mentioned in line 6. Examiner suggests amending the limitation to recite “the plurality of reference signals.”
Claim 9 recites “select data associated with the at least one local maximum value in the at least one of the plurality of reference signals from which the sequence a sequence of similarity coefficients is produced” in lines 15-17. Claim 9 previously recites that the at least one local maximum value is in the 
Claim 9 recites the limitation “at least one marker instant characteristic” in line 18. The specification mentions that the marker instant characteristic could be “a start of a step instant at which the heel lifts off the ground” and “an end of step instant at which the toes are resting on the ground and stabilized” ([0193]-[0195] of the PGPUB). When claim 9 mentions “at least one marker instant characteristic,” that implies that there could be three or more marker instant characteristics. Examiner suggests amending the limitation to recite “at least one of two marker instant characteristics.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of characterizing gait, which is a method of organizing human activity. The method is drawn to the abstract idea of collecting data and analyzing the collected data, which is a mental process. The mental process includes receiving a motion signal, comparing at least one portion of the motion signal with a plurality of reference signals, selecting at least one local maximum value, selecting data associated with the at least one local maximum value, and identifying at least one marker instant characteristic. This judicial except is not integrated into a practical application because the structure used to perform the abstract idea is one or more processors, 
The dependent claims do not add anything “significantly more” to the abstract idea. Claim 3 merely defines the data. Claim 4 recites calculating a ratio between dimensional characteristics of the two compared signals, which is an extra-solution activity of performing mathematical processes on collected data. Claim 5 recites counting the number of selected local maximum of interest, which is also an extra-solution activity of performing mathematical processes on collected data. Claim 6 recites comparing similarity coefficient, which is an extra-solution activity of analyzing data. Claim 7 recites not selecting at least one local maximum, which is also an extra-solution activity of analyzing data.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system of characterizing gait, which is a method of organizing human activity. The system is drawn to the abstract idea of collecting data and analyzing the collected data, which is a mental process. The mental process includes receiving a motion signal, comparing the motion signal with a plurality of reference signals, selecting at least one local maximum value, selecting data associated with the at least one local maximum value, and identifying at least one marker instant characteristic. This judicial except is not integrated into a practical application because the structure used to perform the abstract idea is one or more processors, which is a generic computer component (see MPEP 2106.04(a)(2) III. C.). Furthermore, it is unclear how the steps of receiving, comparing, selecting, and identifying would characterize gait as there is no output step. The claims 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art suggests, either alone or in combination, a method of characterizing gait wherein at least one of the plurality of reference signals is compared to several portions temporally shifted relative to each other of the target motion signal, so as to produce a sequence of similarity coefficients ordered according to time positions of the several portions in the target motion signal, in combination with other claimed elements.
Claims 1 and 9 would be allowable if rewritten or amended to overcome the objections and/or the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that the Specification mentions that the marker instant characteristics may be a start point, an ending point, or both, which provides three options. However, it is unclear where in the specification mentions this. [0193]-[0195] of the PGPUB mentions that the marker instant characteristic could be “a start of a step instant at which the heel lifts off the ground” and “an end of step instant at which the toes are resting on the ground and stabilized.” Examiner requests the Applicant point out 
Applicant argues that the identification of “at least one marker instant characteristic of a step of the target subject in the target motion signal” is a practical application of characterizing a gait of a target subject as the identification is an output to the target subject. However, it is unclear that the identification step is an output step. The identification step could merely be the processor identifying the at least one marker instant characteristic without outputting of displaying the result. Examiner suggests amending the independent claims to explicitly state that the identification is outputted or displayed to the user. Examiner also requests where in the Specification mentions outputting the identification to the user.
Applicant argues that the Specification provides “sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing improvement,” the improvement being that the claimed technology does not need calibration. Examiner respectfully agrees. However, Examiner suggests to amend the independent claims to include an output step in order to tie all the steps together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791